DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/19/2022 with respect to claim 1 have been fully considered but they are not persuasive. 

Applicant stated: “The art of record does not disclose or suggest the using a formulation of inverse kinematics with coordinates of the reference point on the end effector and the calculated trajectory including the included angles to determine motion setpoints for the robot arm along the determined desired path. The features of claim 1 are not disclosed or suggested in the cited art.   Therefore, claim 1 is patentable and should be allowed”

Examiner respectfully disagrees:

Weinhofer teaches: using a modified formulation of inverse kinematics ([0005], disclosing it would be desirable to be able to generate multi-dimensional motion profiles for the controlled element, and to be able to control the motors in a coordinated fashion in accordance with the
multi-dimensional motion profiles. Further, it would also be desirable to be able to perform coordinate transformations between Cartesian, cylindrical, and spherical coordinate
systems as well as forward and inverse kinematic transformations. [0079 and 0111] disclosing use of inverse kinematics to convert from one coordinate system to another) with:

 coordinates of the reference point on the end effector, and the calculated trajectory including expressed as the included angles, to determine motion setpoints for the robot arm along the determined desired path ([0069] disclosing path planning for desired velocity and acceleration. [0109] and figure 13, disclosing position of reference point expressed in terms of included angles. [0061-0063] and figure 3, disclosing user specifies path segments 82, 84 and 86, and additional transitioning path segments 88 and 90 are generated automatically by the coordinated move block 72 and do not need to be specified by the user. And the transitioning path segments 88 and 90 allow the pick-and-place mechanism to smoothly transition between the path segments 82, 84 and 86 while maintaining a smooth acceleration profile and while not having to slow down. The path segments 88 and 90 may have shapes which are optimized for smooth path transitions and need not be circular segments. [0060], disclosing possible source and target systems may include Cartesian coordinate systems in multi-dimensional space,
cylindrical and spherical coordinate systems in two- and three-dimensional space, and independent and dependent kinematic coordinate systems in two- and three-dimensional
space. The coordinate transformation block 74 enables translation and rotation from the source to the target system. [0081], disclosing the principal coordinate transformations are translation (shifting) and rotation of a Cartesian coordinate system and transforming cylindrical, spherical, independent, and dependent coordinate systems to and from a Cartesian coordinate system. Therefore a path can be determined in Cartesian coordinate system and trajectory can be calculated in spherical or cylindrical coordinate system. 0109-0126] and figure 13, disclosing angle gamma is calculated, the angle is between link l1 and l2. And Cartesian coordinate system is transformed to independent coordinate system through inverse kinematics. Inverse kinematics is used to find angles of joints of robot for a particular position of end effector. Specifically [0107] and figures 13-14, disclose a coordinate system 140 is shown which is useable in the context of a two-arm robotics and angle γ(gamma) is an angle between two links of the robot. Therefore angle at first point and angle at different second point is utilized to determine motion setpoints i.e. motion points along path segments 82, 88, 84, 90 and 86 as shown in figure 3).

Therefore rejection of claim 1 and its dependent claims is maintained.

Applicant’s arguments, filed 4/19/2021, with respect to claims 10 and 16 have been fully considered and are persuasive.  The rejection of claims 10, 19 and their dependent claims has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-6, 8, 9, 16-19, and 21-23 are rejected under 35 USC 112(b) because:

Claim 1 lines 8-9 recite “corresponding angular velocity at the included angles and corresponding angular acceleration at the included angles, where the included angles correspond to angles between two links of the robot arm at different angular positions of the links relative to each other”.

It is unclear if angular velocity and angular acceleration at the included angles are velocity and acceleration of:
 a) the angles (as angle is between two links of robot art, change in position of reference point cause change in position of one link with respect to other, angle at first position may be different than angle at second position, therefore velocity and acceleration represent change in angle between two links)
b) the joint where the two links meet (joint is at one position when robot tip is at first point and at another position when it is at second point as shown in image below, therefore the joint has a velocity and acceleration when robot moves from first point to second) 
c) the reference point i.e. tip of robot arm.

Examiner interprets the limitation as: angular velocity and angular acceleration are of reference point i.e. tip of robot when two links of robot arm are at different angles.


    PNG
    media_image1.png
    425
    721
    media_image1.png
    Greyscale

Furthermore, claim 1 recites “the calculated trajectory including expressed as the included angles”. It is unclear what the phrase means. Examiner is interpreting the limitation as “the calculated trajectory includes the included angles i.e. desired angles of robot links”
Claims 2, 4-7, 8 and 9 are rejected as being dependent on rejected claim 1.

Claim 3 recites ”determining that the desired path between the start first position and the different second position passes within a predetermined threshold distance from a kinematic singularity of the robot arm and:
based upon the move not passing within the predetermined threshold distance from the kinematic singularity, switching to using a Cartesian trajectory generation scheme.
 
It is unclear how determination is made that desired path passes within a threshold distance, and an action is made per the move not passing within the threshold distance. The claim determines possibility A to be true, but performs a calculation based on possibility A not being true. Examiner interprets that the path passes within a threshold distance from a kinematic singularity the only result of determining (as recited in line 1). Therefore “based upon the move not passing within the predetermined threshold distance from the kinematic singularity” will never be true and there will never be “switching to using a Cartesian trajectory generation scheme to move the robot arm”.

It appears that an essential step is missing between making a determination and switching to Cartesian trajectory generation scheme. Furthermore, ‘the move’ recited in line 3 lacks antecedent basis. 
Claim 16 line 19 recites “calculating a trajectory of the reference point at least partially based upon the included angles, corresponding angular velocity for the included angles and corresponding angular acceleration at the included angles”. It is unclear if angular velocity and angular acceleration are of: 

reference point, 
a joint between the two links of the robot arm or,
change of angle (as angle is between two links of robot art, change in position of reference point cause change in position of one link with respect to other, angle at first position may be different than angle at second position, therefore velocity and acceleration represent change in angle between two links)

Examiner interprets the limitation as: angular velocity and angular acceleration are of reference point i.e. tip of robot when two links of robot arm are at different angles.
Claims 17-19, 21 and 22 are rejected as being dependent on rejected claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Weinhofer (US Publication No. 2005/0067995).

For Claim 1, Weinhofer discloses: A method comprising: 

Determining a desired path of a reference point from a first position of the reference point to an a different second position of the reference point (Abstract, disclosing a control system that receives plurality of path segments from a user i.e. determines a desired path. [0063] and figure 3, disclosing a user specified path. [0061] and Figures 3 and 4, disclosing a path profile to be traveled by pick and place system. Having start point A and end point B), where the reference point is on an end effector on a robot arm ([0004] disclosing application of motor control systems in pick and place mechanism of robotic arm and [0061] disclosing operation of pick and place system), and

where the robot arm is connected to a robot drive having motors for moving the robot arm ([0004] Figure 1B, disclosing motion controller for motor);

based on the determined desired path, calculate a trajectory of the reference point on the end effector at least partially based upon the included angles and corresponding angular velocity at the included angles and corresponding angular acceleration at the included angles, ([0061] disclosing trajectory plan to execute and path segments 88 and 90 calculated to allow the pick-and-place mechanism to smoothly transition between the path segments 82, 84 and 86 while maintaining a smooth acceleration profile and while not having to slow down. The path segments 88 and 90 may have shapes which are optimized for smooth path transitions and need not be circular segments. As smooth acceleration is maintained, velocity is integral part of calculating acceleration. [0060-0061] disclosing a coordinate transformation interface. Discloses a coordinate transformation block that provides interface of relating the axes between source coordinate system and target coordinate system. The possible source and target coordinate systems may include Cartesian, cylindrical and spherical coordinates. [0143] and figure 16, disclosing a path from position Pc to Pn and path is represented in cylindrical coordinate system. As the path includes start position and end position, the positions are defined in cylindrical coordinate system that has a radial coordinate and an angular coordinate. Therefore angle for start position and an angle for end position is determined. [0109-0126] and figure 13, disclosing angle gamma is calculated, the angle is between link l1 and l2. Furthermore Cartesian coordinate system is transformed to independent coordinate system through inverse kinematics. Inverse kinematics is used to find angles of joints of robot for a particular position of end effector. Therefore trajectory is calculated based on angle of start position, angle of end position and angle off all positions in between), where the included angles correspond to angles between two links of the robot arm at different angular positions of the links relative to each other ([0109-0126] and figure 13, disclosing angle gamma is calculated, the angle is between link l1 and l2. Furthermore Cartesian coordinate system is transformed to independent coordinate system through inverse kinematics. Inverse kinematics is used to find angles of joints of robot for a particular position of end effector);

using a modified formulation of inverse kinematics ([0079 and 0111] disclosing use of inverse kinematics to convert from one coordinate system to another) with:

 coordinates of the reference point on the end effector, and the calculated trajectory including expressed as the included angles, to determine motion setpoints for the robot arm along the determined desired path ([0069] disclosing path planning for desired velocity and acceleration. [0109] and figure 13, disclosing position of reference point expressed in terms of included angles. [0061-0063] and figure 3, disclosing user specifies path segments 82, 84 and 86, and additional transitioning path segments 88 and 90 are generated automatically by the coordinated move block 72 and do not need to be specified by the user. And the transitioning path segments 88 and 90 allow the pick-and-place mechanism to smoothly transition between the path segments 82, 84 and 86 while maintaining a smooth acceleration profile and while not having to slow down. The path segments 88 and 90 may have shapes which are optimized for smooth path transitions and need not be circular segments. Therefore user provides a rough desired path and an optimized trajectory that accounts for velocity and acceleration along the trajectory is determined, hence motion setpoints in terms of velocity and acceleration as well as  for transitioning path segments are determined); and
 
controlling the motors of the robot drive to move the robot arm based, at least partially upon the determined motion setpoints ([0004] Figure 1B, disclosing motion controller for motor. [0064], disclosing controlled element if moved along calculated trajectory based upon motion setpoints. [0004], disclosing controlled element is a robotic arm (e.g., a pick-and-place mechanism at a tip of the robotic arm)).  

For Claim 8, Weinhofer teaches: A method as in claim 1 further comprising calculating a one-dimensional trajectory profile in a normalized path variable for the end effector, and applying the one- dimensional trajectory profile to the desired path expressed in terms of the included angles from the first position of the reference point to the different second position of the reference point on the end effector([0143] and Fig 16, disclosing a move along the circle, radius is kept constant from P0 through Pn hence the only increment in position is by changing the angle).

For Claim 9, Weinhofer discloses: A non-transitory program storage device readable by a machine, tangibly embodying a program of instructions executable by the machine for performing operations, the operations comprising the method as claimed in claim 1([0039 0040] disclosing a PLC control system that generates a multi-dimensional motion profile).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weinhofer (US Publication No. 2005/0067995) in view of Buschmann (US Patent No. 10065311).

For Claim 2, Weinhofer does not teach: A method as in claim 1 further comprising determining that the desired path between the first position and the different second position intersects a kinematic singularity of the robot arm.

Buschmann teaches: determining that the desired path between the first position and the different second position intersects a kinematic singularity of the robot arm ([Figure 4 and Column 8 line 3] disclosing a method to avoid a singularity. A singularity can only be avoided if the robot arm move is not executed that will lead to point of singularity).

Weinhofer and Buschmann are analogous art because they are in the same field of endeavor i.e. Robot Control Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Control System of Weinhofer to include determining that the desired path between the first position and the different second position intersects a kinematic singularity of the robot arm as taught by Buschmann to safely operate the robot ([Column 7 line 50]).

For Claim 4, Weinhofer does not teach: A method as in claim 1 further comprising evaluating the trajectory in a selected grid of points to determine if the trajectory violates at least one motion constraint expressed in Cartesian coordinates. 

Bushman teaches: comprising evaluating the trajectory in a selected grid of points to determine if the trajectory violates at least one motion constraint expressed in Cartesian coordinates ([Figure 2B and Column 6 line 1] disclosing that the robot controller will not move the effector in Y dimension as it is at (or near) singularity in Y dimension. Robot’s inability to exceed the boundary threshold is a motion constraint).

Weinhofer and Buschmann are analogous arts because they are in the same field od endeavor i.e. Robot Control Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Control System of Weinhofer to include A method as in claim 1 further comprising evaluating the trajectory in a selected grid of points to determine if the trajectory violates at least one motion constraint expressed in Cartesian coordinates as taught by Bushman in order to safely operate the robot ([Column 7 lines 34-55]) .

For Claim 5, Weinhofer modified through Bushman teaches: A method as in claim 4 where the at least one motion constraint comprises a maximum linear velocity and a maximum acceleration of the end effector ([0133] disclosing the path profile is dependent on velocity profile and acceleration).

For Claim 6, Weinhofer does not teach: A method as in claim 4 where, when the at least one motion constraint is determined to be violated, the method further comprises calculating a time scale factor for moving at least one of the motors and slowing down the move of the robot arm to meet the at least one motion constraint.


Buschmann teaches: A method as in claim 4 where, when the at least one motion constraint is determined to be violated, the method further comprises calculating a time scale factor for moving at least one of the motors and slowing down the move of the robot arm to meet the at least one motion constraint ([Column 7 line 45] disclosing scaling down the velocity of robot to stay within constraints).

Weinhofer and Buschmann are analogous arts because they are in the same field of endeavor i.e. Robot Control Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Control System of Weinhofer to include A method as in claim 4 where, when the at least one motion constraint is determined to be violated, the method further comprises calculating a time scale factor for moving at least one of the motors and slowing down the move of the robot arm to meet the at least one motion constraint as taught by Buschmann in order to avoid or operate through a singularity ([column 7 line 34]).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 17-19, 21 and 22 would be allowable is claim 16 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 10, 12-15, 20 and 23 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664